


Exhibit 10.35

 

SERIES B COMMON STOCK PURCHASE AGREEMENT

 

THIS SERIES B COMMMON STOCK PURCHASE AGREEMENT (this “Series B Purchase
Agreement”) is made as of the 20th day of April, 2012 by and between Compact
Particle Acceleration Corporation, a Wisconsin corporation (the “Company”), and
Accuray Incorporated, a Delaware corporation (“Purchaser”).  All capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Purchase Agreement (as defined below).

 

A.                                    The Company, Purchaser and other
shareholders of the Company are party to that certain Preferred Stock and
Warrant Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”).

 

B.                                    On the date hereof, at the Initial
Closing, (i) Purchaser is purchasing from the Company and the Company is selling
and issuing to Purchaser certain shares of Series A Preferred Stock and certain
warrants to purchase shares of Series B Common Stock (as defined below) pursuant
to the Purchase Agreement; and (ii) the Company and Purchaser are executing and
delivering (1) certain Transaction Agreements as contemplated by the Purchase
Agreement and (2) that certain side letter agreement, dated as of the date
hereof, between the Company and Purchaser (such Transaction Agreements and such
side letter agreement, together with the Purchase Agreement, the “Transaction
Documents”).

 

C.                                    Purchaser desires to purchase from the
Company and the Company desires to issue and sell to Purchaser certain shares of
the Company’s Series B Common Stock, $0.001 par value per share (the “Series B
Common Stock”), at the Initial Closing, on the terms and conditions set forth in
this Series B Purchase Agreement.

 

The parties hereby agree as follows:

 

1.                                      Purchase and Sale of Series B Common
Stock.

 

1.1.                            Purchase, Sale and Issuance.  Subject to the
terms and conditions of this Series B Purchase Agreement, the Company agrees to
sell and issue to Purchaser at the Initial Closing 1,000,000 shares of Series B
Common Stock.  The shares of Series B Common Stock issued to Purchaser pursuant
to this Agreement shall be referred to herein as the “Series B Common Shares.” 
The Company and Purchaser agree that the consideration paid by Purchaser at the
Initial Closing pursuant to the Purchase Agreement, as well as the execution and
delivery to the Company of the Purchase Agreement and the other Transaction
Documents executed and delivered to the Company by Purchaser at the Initial
Closing, is in part consideration for the Series B Common Shares.

 

1.2.                            Closing; Delivery.  The purchase and sale of the
Series B Common Shares hereunder shall take place remotely via the exchange of
documents and signatures at the Initial Closing.  At the Initial Closing, the
Company shall deliver to Purchaser a certificate representing the Series B
Common Shares.

 

2.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to Purchaser that, except
as set forth on the Disclosure Schedule attached

 

--------------------------------------------------------------------------------


 

as Exhibit C to the Purchase Agreement, which exceptions shall be deemed to be
part of the representations and warranties made hereunder, the Company
Representations (as defined below) are true and complete as of the date hereof,
except as otherwise indicated (subject to the second and third sentences of
Section 2 of the Purchase Agreement).

 

For purposes of this Agreement, the “Company Representations” means the
representations set forth in Section 2 of the Purchase Agreement, which are
incorporated herein by reference; provided, however, that (i) all references
therein to “the Shares” (except such reference in Section 2.2(c) of the Purchase
Agreement) shall be deemed to be references to the Series B Common Shares, (ii)
all references therein to “this Agreement” (except such references in
Section 2.2(c) of the Purchase Agreement) shall be deemed to be references to
this Series B Purchase Agreement, (iii) all references therein to “the
Purchasers,” including similar terms such as “the Purchaser”, “any Purchaser”
and “each Purchaser” (except for the such references in the first sentence of
Section 2.2(b) and in Section 2.2(c) of the Purchase Agreement), shall be deemed
to be references to Purchaser, and (iv) the representations set forth in
Sections 2.4 and 2.5 of the Purchase Agreement, solely to the extent they relate
to the Warrants or shares issuable upon exercise thereof, or to shares issuable
upon conversion of shares of Series A Preferred Stock, shall be excluded from
the Company Representations.

 

3.                                      Representations and Warranties of
Purchaser.  Purchaser hereby represents and warrants to the Company that the
Purchaser Representations are true and complete as of the date hereof.

 

For purposes of this Agreement, the “Purchaser Representations” means the
representations set forth in Section 3 of the Purchase Agreement, which are
incorporated herein by reference; provided, however, that (i) all references
therein to “the Shares” shall be deemed to be references to the Series B Common
Shares, (ii) all references therein to “this Agreement” shall be deemed to be
references to this Series B Purchase Agreement, (iii) all references therein to
“the Purchasers,” including similar terms such as “the Purchaser”, “any
Purchaser” and “each Purchaser,” shall be deemed to be references to Purchaser,
and (iv) such representations, solely to the extent they relate to the Warrants
or shares issuable upon exercise thereof, or to shares issuable upon conversion
of shares of Series A Preferred Stock, shall be excluded from the Purchaser
Representations.

 

4.                                      Miscellaneous.

 

4.1.                            Certain Provisions Incorporated by Reference. 
The provisions of Section 6 of the Purchase Agreement (except for Sections 6.8,
6.9 and 6.14 thereof) are incorporated herein by reference; provided, that
(i) all references therein to “the Shares” shall be deemed to be references to
the Series B Common Shares, (ii) all references therein to “this Agreement”
shall be deemed to be references to this Series B Purchase Agreement, and
(iii) all references therein to “the Purchasers,” including similar terms such
as “the Purchaser”, “any Purchaser” and “each Purchaser,” shall be deemed to be
references to Purchaser.

 

4.2.                            Amendments and Waivers.  Any term of this
Agreement may be amended, terminated or waived only with the written consent of
the Company and Purchaser.  Any amendment or waiver effected in accordance with
this Section 4.2 shall be binding upon

 

2

--------------------------------------------------------------------------------


 

Purchaser and each transferee of the Series B Common Shares, each future holder
of such securities, and the Company.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Series B Common Stock
Purchase Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

COMPACT PARTICLE ACCELERATION CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

SIGNATURE PAGE TO SERIES B COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------
